Citation Nr: 0503258	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-01 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a compression fracture, C5-7, with traumatic 
arthritis.

2.  Entitlement to service connection for neurofibroma of the 
cervical spine, including on a secondary basis.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1980 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

A hearing was held in March 2004, before the undersigned 
Acting Veterans Law Judge sitting in Washington, DC, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified that he has continuously received 
treatment for his neck disorder(s) at the VA Medical Centers 
in Charleston, Savannah, and Dublin since his discharge from 
service in 1986.  The records currently in the claims file 
date from 1998.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since it appears the evidence 
is not currently complete.  

Increased rating claim

There have been significant changes in the pertinent rating 
criteria since the most recent VA examination of this 
disability in November 2001 and since the RO's most recent 
consideration of the claim in the March 2003 supplemental 
statement of the case.  Specifically, the criteria for 
evaluating diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003).  The veteran has not been provided notice 
of the amended regulations.  Moreover, an examination is 
needed to obtain current information on the veteran's 
disability since the last examination was conducted more than 
three years ago.

Also, the veteran is currently not service-connected for the 
neurofibroma of the cervical spine.  In light of this fact, 
the Board finds that a current examination is necessary to 
determine the appropriate evaluation for the veteran's 
service-connected cervical spine disability.  Based on the 
medical evidence of record, the Board is unable to 
distinguish the symptomatology related to the veteran's 
service-connected cervical disability and the symptomatology 
related to his nonservice-connected neurofibroma of the 
cervical spine.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

Service connection claim

The veteran receives disability benefits administered by the 
Social Security Administration based on "severe and chronic 
pain as a result of a failed laminectomy for a nerve root 
involvement."  Although the record contains some documents 
associated with the veteran's award of disability benefits 
administered by the Social Security Administration (i.e., the 
decision), such records clearly indicate that only a part of 
the records have been obtained and associated with the claims 
file.  It is not known whether additional records from the 
Social Security Administration would be relevant to the 
current claim, but VA is required to obtain them, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

The veteran contends that his nonservice-connected 
neurofibroma of the cervical spine has developed directly as 
a result of service.  There is currently a medical opinion of 
record concerning the possibility of a relationship between 
the service-connected compression fractures of the spine and 
the neurofibroma, but there is no medical opinion as to 
whether the veteran experienced symptoms of the neurofibroma 
during service (although not actually diagnosed until 1998).  
The Board further finds that such a medical opinion is 
necessary in light of the documented in-service complaints 
concerning the cervical spine.

TDIU

This issue is remanded to ensure full and complete compliance 
with the enhanced duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this particular claim.  Rather, the VCAA letters 
sent in August and September 2002 generally discuss claims 
for service connection and increased ratings, but they do not 
specifically address the specific information and evidence 
needed to substantiate a TDIU claim.  Given that the evidence 
needed to substantiate such claims differs significantly, the 
Board is constrained to remand the issue for compliance with 
the notice provisions contained in this law and to ensure the 
veteran has had full due process of law.  


In light of these circumstances, the Board has concluded that 
further RO actions are in order.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the TDIU claim.  
The notice must be specific to the TDIU 
issue on appeal.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant 
to any of the claims on appeal that he 
has in his possession.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  

3.  The RO should also undertake 
appropriate development to obtain all VA 
treatment records from the VA Medical 
Centers in Charleston, Savannah, and 
Dublin for the period from 1986 to the 
present.   

4.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.


5.  When all indicated record development 
has been completed and additional 
evidence obtained, to the extent it is 
available, the RO should schedule the 
veteran for a VA orthopedic and 
neurological examinations.  The claims 
files must be made available to and be 
reviewed by the examiners.  

Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  The 
orthopedic examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiners should address the 
following:

?	The 2001 opinion indicates that 
neurofibroma is of a "genetic 
tendency."  Even so, is it as 
likely as not that the disease was 
aggravated (worsened) by the 
veteran's military service or any 
incident therein?

?	The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of a 
compression fracture at C5-7, with 
traumatic arthritis, and to the extent 
possible distinguish the 
manifestations of this service-
connected disorder from those of any 
other disorder present, including a 
neurofibroma of the cervical spine or 
residuals thereof.  

?	The examiners should also provide an 
opinion concerning the influence the 
veteran's service-connected cervical 
spine disorder, including any 
manifestations determined to be 
related, has on his ability to work.  

The rationale for all opinions expressed 
should be provided.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal.  If 
any benefit remains denied, the RO must 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claims must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


